DETAILED ACTION
The response filed 6/10/22 is entered. Claims 1, 5, and 19 are amended. Claim 21 is cancelled. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/22 has been entered.
Response to Arguments
Applicant’s arguments filed on 11/7/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, US-8068285, in view of Futterer, US-20130222384.
In regards to claim 1, Flynn discloses an anamorphic optical system (Fig. 6) comprising: an illumination system having astigmatism (Fig. 1, SLM; Col. 12, 45-48 providing optical arrangements for reducing astigmatism and chromatic distortion); and a first correction lens configured to have tangential power (Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”); a second correction lens configured to have sagittal power (Fig. 6, 13 lenticular array; Abstract “a lenticular array 13 is used for collimating rays in the second plane (Sagittal)”), wherein a difference between a first distance from the first correction lens to a tangential image formed by the first correction lens and a second distance from the second correction lens to a sagittal image formed by the second correction lens corresponds to a third distance between the first correction lens and the second correction lens, and wherein at least one of the first correction lens and the second correction lens has an asymmetric stop to form the tangential image and the sagittal image on the same surface so as to correct the astigmatism in the illumination system (Col. 6, 66 – Col. 7, 26 and Col. 8, 1- 21 collimating light in both directions, i.e. tangential and sagittal, which is combined on mirror 9 and reflected to prism 10 and then into light guide entrance pupil for displaying to the user).  
Flynn does not disclose expressly form the tangential image and the sagittal image directly on an aperture position of a filtering member, wherein the filtering member is provided at an intermediate position in an optical pathway between an optical coupler and the first and second correction lenses, and wherein a tangential stop position of the first correction lens and a sagittal stop position of the second correction lens are at the aperture position of the filtering member.
Futterer discloses a head mounted display (Par. 0006) comprising: forming an image directly on an aperture position of a filtering member (Fig. 14; 590 filter; Par. 0236 an aperture mask filter formed at the common focal point), wherein the filtering member (Fig. 14; 590 filter; Par. 0236 an aperture mask filter) is provided at an intermediate position in an optical pathway between an optical coupler (Fig. 3, 800 magnifying lens providing output to the observer eye) and the first and second correction lenses (Fig. 3, 510 lens system, with multiple lenses), and wherein a stop position of the first correction lens and the second correction lens are at the aperture position of the filtering member (Fig. 14; 590 filter; Par. 0236 an aperture mask filter formed at the common focal point).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the optical system of Flynn can place the tangential and sagittal images at an aperture filter as Futterer discloses. The motivation for doing so would have been suppressing higher diffraction orders (Futterer Par. 0236).
Therefore it would have been obvious to combine Futterer with Flynn to obtain the invention of claim 1.
In regards to claim 5 and the associated method claim 18, Flynn discloses a display apparatus (Col. 1, 14-15 infinity display) comprising: an anamorphic optical system (Fig. 6) which includes an illumination system configured to transmit image light and having astigmatism (Fig. 1, SLM; Col. 12, 45-48 providing optical arrangements for reducing astigmatism and chromatic distortion), the anamorphic optical system further includes a first correction lens configured to have tangential power (Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”) and a second correction lens configured to have sagittal power (Fig. 6, 13 lenticular array; Abstract “a lenticular array 13 is used for collimating rays in the second plane (Sagittal)”); and an off-axis optical coupler to which the image light from the anamorphic optical system is transmitted (Fig. 2, light guide with entrance 5; Col. 3, 3-6 providing a 2.5d image from light guide, i.e. holograph optical element), wherein a difference between a first distance from the first correction lens to a tangential image formed by the first correction lens (Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”) and a second distance from the second correction lens to a sagittal image formed by the second correction lens  (Fig. 6, 13 lenticular array; Abstract “a lenticular array 13 is used for collimating rays in the second plane (Sagittal)”) corresponds to a third distance between the first correction lens and the second correction lens (Fig. 6 distance between lens 1 and lenticular array 13), and wherein at least one of the first correction lens and the second correction lens has an asymmetric stop to form the tangential image and the sagittal image on the same surface so as to correct the astigmatism in the illumination system (Col. 6, 66 – Col. 7, 26 and Col. 8, 1- 21 collimating light in both directions, i.e. tangential and sagittal, which is combined on mirror 9 and reflected to prism 10 and then into light guide entrance pupil for displaying to the user).
Flynn does not disclose expressly form the tangential image and the sagittal image directly on an aperture position of a filtering member, wherein the filtering member is provided at an intermediate position in an optical pathway between an optical coupler and the first and second correction lenses, and wherein a tangential stop position of the first correction lens and a sagittal stop position of the second correction lens are at the aperture position of the filtering member.
Futterer discloses a head mounted display (Par. 0006) comprising: forming an image directly on an aperture position of a filtering member (Fig. 14; 590 filter; Par. 0236 an aperture mask filter formed at the common focal point), wherein the filtering member (Fig. 14; 590 filter; Par. 0236 an aperture mask filter) is provided at an intermediate position in an optical pathway between an optical coupler (Fig. 3, 800 magnifying lens providing output to the observer eye) and the first and second correction lenses (Fig. 3, 510 lens system, with multiple lenses), and wherein a stop position of the first correction lens and the second correction lens are at the aperture position of the filtering member (Fig. 14; 590 filter; Par. 0236 an aperture mask filter formed at the common focal point).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the optical system of Flynn can place the tangential and sagittal images at an aperture filter as Futterer discloses. The motivation for doing so would have been suppressing higher diffraction orders (Futterer Par. 0236).
Therefore it would have been obvious to combine Futterer with Flynn to obtain the invention of claims 5 and 19.
In regards to claim 2, Flynn and Futterer, as combined above, disclose a first divergence angle of the tangential image formed by the first correction lens (Flynn Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”) and a second divergence angle of the sagittal image formed by the second correction lens (Flynn Fig. 6, 13 lenticular array; Abstract “a lenticular array 13 is used for collimating rays in the second plane (Sagittal)”) satisfy a same condition (Flynn Col. 6, 66 – Col. 7, 26 and Col. 8, 1- 21 collimating light in both directions, i.e. tangential and sagittal, which is combined on mirror 9 and reflected to prism 10 and then into light guide entrance pupil for displaying to the user).  
In regards to claim 3, Flynn and Futterer, as combined above, disclose the first and second correction lenses include cylindrical lenses orthogonal to each other (Flynn Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”; Flynn Fig. 6, 13 lenticular array; Abstract “a lenticular array 13 is used for collimating rays in the second plane (Sagittal)”; tangential and sagittal are orthogonal).  
In regards to claim 4, Flynn and Futterer, as combined above, disclose the illumination system includes off-axis light (Flynn Fig. 2, 6 light source is shown having off-axis light beams).  
In regards to claim 6, Flynn and Futterer, as combined above, disclose a first divergence angle of the tangential image formed by the first correction lens (Flynn Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”) and a second divergence angle of the sagittal image formed by the second correction lens (Flynn Fig. 6, 13 lenticular array; Abstract “a lenticular array 13 is used for collimating rays in the second plane (Sagittal)”) satisfy a same condition (Flynn Col. 6, 66 – Col. 7, 26 and Col. 8, 1- 21 collimating light in both directions, i.e. tangential and sagittal, which is combined on mirror 9 and reflected to prism 10 and then into light guide entrance pupil for displaying to the user) .  
In regards to claim 7, Flynn and Futterer, as combined above, disclose the first and second correction lenses include cylindrical lenses orthogonal to each other (Flynn Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”; Flynn Fig. 6, 13 lenticular array; Abstract “a lenticular array 13 is used for collimating rays in the second plane (Sagittal)”; tangential and sagittal are orthogonal).
In regards to claim 8, Flynn and Futterer, as combined above, disclose the illumination system is provided to transmit the image light on an off-axis (Flynn Fig. 2, 6 light source is shown having off-axis light beams).   
In regards to claim 9, Flynn and Futterer, as combined above, disclose the illumination system includes: a light source configured to emit light (Flynn Fig. 2, 6 light source); a spatial light modulator configured to generate an image by using the light (Flynn Fig. 1, SLM; Flynn Col. 12, 45-48 providing optical arrangements for reducing astigmatism and chromatic distortion); a focusing lens configured to focus the image generated by the spatial light modulator (Flynn Fig. 6, 2 objective focuses light toward lens 1); and a filtering member configured to: block image light of zero-order diffraction for an image generated by a display panel (Flynn Fig. 6, 12 anti-reflection screen; anti-reflection screen block reflections, i.e. zero order diffraction, and allow other order diffraction); allow image light of a predetermined diffraction order to pass therethrough and transmit the image light on an off-axis (Flynn Fig. 6, 12 anti-reflection screen; anti-reflection screen block reflections, i.e. zero order diffraction, and allow other order diffraction).  
In regards to claim 10, Flynn and Futterer, as combined above, disclose the spatial light modulator includes a reflective spatial light modulator is further configured to reflect light to generate an image (Flynn Fig. 6, 7 SLM).  
In regards to claim 11, Flynn and Futterer, as combined above, disclose the spatial light modulator is further configured to generate a hologram image (Flynn Col. 1, 16-17 “displaying images or scenes as if they were set at or approaching, "infinity focus"”, i.e. hologram).  
In regards to claim 12, Flynn and Futterer, as combined above, disclose the first (Flynn Fig. 6, 1 lens) and second correction lenses (Flynn Fig. 6, 13 lenticular array) are disposed between the spatial light modulator (Flynn Fig. 6, 7 SLM) and the filtering member (Flynn Fig. 6, 12 anti-reflection screen).  
In regards to claim 13, Flynn and Futterer, as combined above, disclose the optical coupler includes a holographic optical element or a transflective mirror (Flynn Fig. 2, light guide with entrance 5; Flynn Col. 3, 3-6 providing a 2.5d image from light guide, i.e. holograph optical element).
In regards to claim 14, Flynn and Futterer, as combined above, disclose the optical coupler includes an off-axis holographic optical element (Flynn Fig. 2, light guide with entrance 5; Flynn Col. 3, 3-6 providing a 2.5d image from light guide, i.e. holograph optical element).  
In regards to claim 15, Flynn and Futterer, as combined above, disclose the display apparatus is a display apparatus of one of a glasses type, a head-mounted type, a goggles type, or a head-up type (Flynn Col. 2, 6-7 HUD infinity displays).  
In regards to claim 16, Flynn and Futterer, as combined above, disclose the display apparatus is one of a virtual reality (VR) display apparatus, an augmented reality (AR) display apparatus, or a mixed reality (MR) display apparatus (Flynn Col. 2, 27-34 providing a virtual scene existing beyond the display that appears as a “real scene”).  
In regards to claim 17, Flynn and Futterer, as combined above, disclose the display apparatus is a display apparatus of one of a glasses type, a head-mounted type, a goggles type, or a head-up type (Flynn Col. 2, 6-7 HUD infinity displays). 
In regards to claim 19, Flynn and Futterer, as combined above, disclose the display apparatus is one of a virtual reality (VR) display apparatus, an augmented reality (AR) display apparatus, or a mixed reality (MR) display apparatus (Flynn Col. 2, 27-34 providing a virtual scene existing beyond the display that appears as a “real scene”).  
In regards to claim 20, Flynn and Futterer, as combined above, disclose a first divergence angle of the tangential image formed by the first correction lens (Flynn Fig. 6, 1 lens; Abstract “lens 1 then collimates the rays in one plane (Tangential)”) and a second divergence angle of the sagittal image formed by the second correction lens (Flynn Fig. 6, 13 lenticular array; Abstract “a lenticular array 13 is used for collimating rays in the second plane (Sagittal)”) satisfy a same condition (Flynn Col. 6, 66 – Col. 7, 26 and Col. 8, 1- 21 collimating light in both directions, i.e. tangential and sagittal, which is combined on mirror 9 and reflected to prism 10 and then into light guide entrance pupil for displaying to the user) .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        11/14/22

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622